Citation Nr: 9933778	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  94-34 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, 
for the purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active naval service from June 1960 to 
December 1963, and from October 1967 to July 1983.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death.  

In a decision of October 1996, the Board remanded the case to 
the RO for further development.  Essentially, the Board 
interpreted a written communication from the veteran as a 
Notice of Disagreement (NOD) with the RO's May 1992 denial of 
his claim of service connection for multiple myeloma.  
Therefore, the Board held that the veteran had a claim 
pending at the time of his death in March 1993, and the issue 
of entitlement to service connection for multiple myeloma, 
for the purpose of accrued benefits, needed to the 
adjudicated by the RO before the Board could address the 
issue of service connection for the cause of the veteran's 
death.  

In an October 1996 rating decision, the RO denied service 
connection for multiple myeloma, for the purpose of accrued 
benefits, and issued a Supplemental Statement of the Case 
(SSOC) in November 1997, combining the cause-of-death and 
accrued-benefits issues.  In a decision of April 1999, the 
Board again remanded the case to the RO, noting that the RO 
had not advised the appellant that she was required to file a 
separate, timely NOD on the issue of entitlement to accrued 
benefits if she wished to appeal that determination.  Because 
an NOD had not yet been filed, that issue was not properly 
certified for appellate review by the Board.  

In a May 1999 letter, the RO informed the appellant that, if 
she wished to appeal the RO's denial of her claim of service 
connection for multiple myeloma, for the purpose of accrued 
benefits, she should file an NOD.  She promptly did so, and, 
in June 1999, the RO provided her with a Statement of the 
Case (SOC).  She perfected her appeal to the Board by filing 
a VA Form 9 later that month.  The case has now been returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran served during the Vietnam era, but he did not 
serve in the Republic of Vietnam or in the waters off the 
shores of Vietnam.  

3.  It is not shown that the veteran was exposed to Agent 
Orange in service, and such exposure may not be presumed.  

4.  The veteran fractured his left femur in service in 
October 1970; in February 1982, X-rays revealed a lytic 
lesion in the area of the left ileum.  A subsequent bone scan 
showed no active disease.  

5.  The veteran was diagnosed with multiple myeloma in 
September 1991.  

6.  The veteran died on March [redacted], 1993, at which time he 
was not service connected for any disability.  

7.  The certificate of death shows that the immediate cause 
of the veteran's death was cardiopulmonary arrest, due to 
severe anemia, due to multiple myeloma.  

8.  The veteran's appeal on the issue of entitlement to 
service connection for multiple myeloma was pending at the 
time of his death.  

9.  The appellant filed a claim for accrued benefits in June 
1993; thus, her claim was timely filed.  

10.  The appellant has not presented competent medical 
evidence that the veteran's multiple myeloma was manifested 
in service or within one year of his discharge, or was 
otherwise related to his military service in any way.  

11.  The appellant has not presented competent medical 
evidence to show that a disability related to service caused, 
or contributed substantially or materially to cause, the 
veteran's death.  

12.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim of service connection for multiple myeloma, for the 
purpose of accrued benefits, is plausible under the law.  

13.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim of service connection for the cause of the veteran's 
death is plausible under the law.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim of 
service connection for multiple myeloma, for the purpose of 
accrued benefits.  38 U.S.C.A. § 5107 (West 1991).  

2.  The appellant has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service personnel records indicate that the veteran served 
during the Vietnam era.  His DD Form 214's do not show that 
he served in the Republic of Vietnam, or in the waters off 
the shores of Vietnam.  During one tour of duty, he served 
aboard the USS Dixie.  

Service medical records demonstrate that the veteran 
sustained a closed, comminuted fracture of the left femur, 
while in service in October 1970, when his motorcycle 
collided with a truck.  In March 1971, the cast was finally 
removed.  The final diagnosis was healed fracture of the left 
femur, with mild leg length inequality and arthrofibrosis of 
the left knee.  The Medical Board recommended that he be 
assigned to limited duty, onshore, within the continental 
United States (CONUS), for the next six months.  In October 
1971, his condition was re-evaluated, and a Medical Board 
recommended that he be assigned to full duty.  

In February 1982, the veteran was seen for complaints of left 
hip pain.  His history of a left femur fracture was noted.  
X-rays revealed a well-healed old fracture of the proximal 
left femur in the sub-trochanteric region.  A lytic lesion 
was seen in the medial aspect of the ileum adjacent to the 
left sacral wing.  The lytic area had a fairly well-defined 
margin, and there was some sclerosis of the ileum beneath the 
area.  The sacroiliac joint was normal, and no acute 
fractures were seen.  The diagnostic impression was of an old 
fracture and a lytic area in the left ileum, as described.  
The physician indicated that a differential diagnosis would  
include a metastatic lesion versus a benign process.  
Clinical correlation was recommended, and a bone scan was 
suggested if clinically indicated.  In March 1982, it was 
noted that a bone scan revealed no signs of active ileal 
lesions.  Upon examination in March 1983, just prior to the 
veteran's separation from active duty, no significant 
disabilities were noted.  

Medical records from the Portsmouth Naval Hospital indicate 
that the veteran was diagnosed with multiple myeloma in 
September 1991.  X-rays at that time showed multiple lytic 
lesions through the calvaria of the skull.  The radiologist 
concluded that this finding was consistent with the diagnosis 
of multiple myeloma.  X-rays of the pelvis showed no evidence 
of lytic lesions.  

The veteran submitted two pages from a medical treatise 
entitled Cancer, Principles & Practice of Oncology, volume 2, 
3rd edition.  On page 1858 of chapter 54, on Plasma Cell 
Neoplasms, it was reported that a recent case-control study 
had revealed that there were statistically significant 
positive associations documented with a history of 
occupational exposure to petroleum products, with an observed 
rate of myeloma that was 3.7 times the expected rate (range 
1.3 - 10.3), and to asbestos with an observed rate of 3.5 
(range 1.0 - 12.0).  It was further noted that the finding of 
increased risk with exposure to petroleum products in the 
study confirmed earlier reports of an excessive number of 
cases of myeloma in workers exposed to petroleum.  

The veteran died on March [redacted], 1993.  The certificate of 
death reported that the immediate cause of death was 
cardiopulmonary arrest, due to severe anemia, due to multiple 
myeloma.  No other significant conditions were listed.  

In a September 1993 letter, the appellant asserted that she 
believed the multiple myeloma had been present while the 
veteran was in service.  She also noted that prolonged 
exposure to petroleum products can cause the disease.  

Documents from the Department of the Navy, Naval Historical 
Center, relate that the USS Dixie was officially credited 
with Vietnam service from November 1964 to April 1965.  
During the period from May 1968 to October 1970, the ship 
made two Western Pacific deployments, and visited Pearl 
Harbor, Hawaii; Subic Bay, Republic of the Philippines; Hong 
Kong, British Crown Colony; and Yokosuka, Japan.  The record 
indicates that the ship did not touch at any port in Vietnam 
during that time period.  

II.  Analysis

The first question to be answered in this case is whether the 
appellant has presented well-grounded claims.  If she has 
not, the claims must fail, and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  This requirement has 
been reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  The 
United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).  See also Morton v. 
West, 12 Vet.App. 477, 480 (1999).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993); see also Grottveit v. Brown, 5 Vet.App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
Hence, lay persons (i.e., persons without medical training or 
expertise) are not competent to offer medical opinions.  
Heuer v. Brown, 7 Vet.App. 379 (1995); Magana v. Brown, 
7 Vet.App. 224 (1994); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  See also, Lathan v. Brown, 7 Vet.App. 359 (1995) 
(where the determinative issue involves medical etiology or 
diagnosis, medical evidence is required).  

A.  Accrued Benefits

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service-
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to the spouse of the veteran.  38 
U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 C.F.R. § 3.1000 
(1999).  See generally Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 90 (1998).  

Even though the claim for accrued benefits under 38 U.S.C.A. 
§ 5121 is a matter separate from the veteran's claim for 
service connection (since it is based upon a separate 
statutory entitlement of the survivor for which an 
application must be filed in order to receive benefits), it 
is at the same time derivative of the veteran's claim for 
service connection, in that the claimant's entitlement is 
based upon the veteran's entitlement.  See Zevalkink v. 
Brown, 6 Vet.App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 
(Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997) 
(holding that "the substance of the survivor's claim is 
purely derivative from any benefit to which the veteran might 
have been 'entitled' at his death [and gives the survivor] 
the right to stand in the shoes of the veteran and pursue his 
claim after his death."  

Therefore, the Board's primary analysis must be one that 
considers the underlying claim, in this case, service 
connection for multiple myeloma.  However, the evidence used 
to establish service connection for multiple myeloma for the 
purpose of the appellant's accrued benefits claim must have 
been in the veteran's file at the time of his death, and the 
appellant must have filed a claim for such benefits within 
one year of his death.  38 C.F.R. § 3.1000(a), (c) (1999); 
Zevalkink, supra, at 493.  

In order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

A veteran who has performed active military service shall be 
granted service connection for multiple myeloma, although not 
otherwise established as incurred in service, if the disease 
is manifested to a 10 percent degree within one year 
following the date of separation from such service.  
38 U.S.C.A. §§ 1112(a)(1), 1137 (West 1991); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1999).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  However, 
in a recent decision, the Court stated that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 
Vet.App. 164, 168 (1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
supra, 9 Vet.App. at 44.  See Brock v. Brown, 10 
Vet.App. 155, 160-61 (1997).  Thus, the presumption is not 
the sole method for showing causation.  However, as noted 
above, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit, supra.

We note that the appellant filed a timely claim for accrued 
benefits, i.e., she filed her claim within one year of the 
veteran's death.  See 38 C.F.R. § 3.1000(c).  It has also 
been established that the veteran had an appeal pending at 
the time of his death.  Therefore, the Board may now address 
the issue of entitlement to service connection for multiple 
myeloma, for the purpose of accrued benefits.  

The evidence in the claims file reflects that the veteran 
served during the Vietnam era, and that he was diagnosed with 
multiple myeloma in September 1991, approximately nine years 
after his discharge from active military service.  Multiple 
myeloma is one of the chronic diseases listed in 38 C.F.R. 
§ 3.309(a), which is a regulation containing a presumption of 
service connection for any veteran who manifests the 
requisite disability within the first postservice year.  
However, the medical evidence does not show that the 
veteran's multiple myeloma was manifested to a compensable 
degree within one year of his separation from active duty.  
Hence, that provision is inapplicable to the facts of this 
case.

Multiple myeloma is also one of the diseases listed in 
38 C.F.R. § 3.309(e), which is a regulation containing a 
presumption of service connection for a veteran who manifests 
certain disability after Vietnam service.  However, although 
he served on a Navy ship which sailed in the western Pacific 
Ocean during the Vietnam era, the record does not indicate 
that the veteran served in the Republic of Vietnam, or in the 
waters off the shores of Vietnam.  Therefore, he is not 
entitled to a presumption of exposure to Agent Orange in 
service, and it may not be concluded that his multiple 
myeloma was caused by such exposure.  See 38 C.F.R. 
§ 3.307(a)(6)(iii); McCartt, supra.  Consequently, the Board 
finds that service connection for multiple myeloma on a 
presumptive basis, for the purpose of accrued benefits, has 
not been established.  See 38 C.F.R. §§ 3.309(a), (e).  

Nevertheless, the appellant may still establish service 
connection for multiple myeloma, for the purpose of accrued 
benefits, on a direct basis, by showing that the veteran's 
multiple myeloma was either manifested in service or was, in 
some way, related to his military service.  This matter 
involves a medical question, and the Board is not permitted 
to draw inferences as to medical causation or etiology 
without a solid foundation in the record.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).  

Service medical records indicate that the veteran fractured 
his left femur in October 1970 and, in 1982, just prior to 
his separation, X-rays showed evidence of a lytic lesion in 
the left ileal area.  However, a bone scan conducted shortly 
thereafter did not reveal any active disease.  The medical 
evidence of record documents that the veteran was first 
diagnosed with multiple myeloma in September 1991, and X-rays 
at that time revealed lytic lesions in the calvaria of his 
skull, which was consistent with the diagnosis of multiple 
myeloma.  However, there is no competent medical evidence in 
the claims folder which relates the lytic lesion noted on the 
veteran's left hip in service to his subsequent development 
of multiple myeloma nine years later, and continuity of 
symptomatology has not been demonstrated.  In fact, X-rays of 
the pelvis in September 1991 did not reveal any lytic lesions 
in that area at all.

Therefore, the Board finds that the claim of service 
connection for multiple myeloma, on a direct basis, is not 
well grounded.  See 38 C.F.R. § 3.303(a), (b).  In this 
regard, the Board notes that the generic information 
contained in the page from the oncology textbook submitted by 
the veteran, before he died, does not establish a 
relationship between his multiple myeloma and any exposure to 
petroleum products or asbestos in service.  Hence, this 
evidence is not sufficiently specific to well ground the 
claim.  The Court has addressed the relevance of medical 
treatise evidence to the determination of well-groundedness 
on a number of occasions:

Generally, an attempt to establish a medical nexus 
to a disease or injury solely by generic 
information in a medical journal or treatise "is 
too general and inconclusive" to well ground a 
claim.  Sacks v. West, 11 Vet.App. 314, 317 (1998) 
(citing Beausoleil v. Brown, 8 Vet.App. 459, 463 
(1996)); see Libertine v. Brown, 9 Vet.App. 521, 
523 (1996) (holding that medical treatise evidence 
proffered by the appellant in connection with his 
lay testimony was insufficient to satisfy 
requirement of medical evidence of nexus to well-
ground claim).  Medical treatise evidence, 
however, can provide important support when 
combined with an opinion of a medical 
professional.  See Rucker v. Brown, 10 Vet.App. 
67, 73-74 (1997) (holding that evidence from 
scientific journal combined with doctor's 
statements was "adequate to meet the threshold 
test of plausibility"); Bielby v. Brown, 7 
Vet.App. 260, 265-67 (1994).  Similarly, medical 
treatise evidence could "discuss generic 
relationships with a degree of certainty such 
that, under the facts of a specific case, there is 
at least a plausible causality based upon 
objective facts."  Wallin v. West, 11 Vet.App. 
509, 514 (1998) (citing Sacks, supra).  Indeed, as 
stated in Wallin, "in order for a claim to be 
well grounded [it] need not be supported by 
evidence sufficient for the claim to be granted.  
Rather, the law establishes only a preliminary 
threshold of plausibility with enough of an 
evidentiary basis to show that the claim is 
capable of substantiation."  Id. (citing 
Robinette, 8 Vet.App. at 76).

Mattern v. West, 12 Vet.App. 222, 228 (1999).  Here, although 
we are sympathetic with the appellant's contentions, she has 
offered no specific medical support for the proposition that 
exposure to either petroleum products or asbestos in service 
was implicated in the veteran's development of multiple 
myeloma more than eight years after leaving active service.  
Nor has she submitted any medical evidence in support of the 
theory, advanced by both her and her representative, that an 
indication of bony abnormality noted in the veteran's ileum 
in service, and pain in the hip, were precursors of the 
later-diagnosed multiple myeloma.  

Based upon the foregoing, the Board finds that there is no 
basis in the record upon which to find a well-grounded claim 
of service connection for multiple myeloma.  Since that claim 
must be denied, the derivative claim for accrued benefits, 
arising from that underlying service connection claim, must 
also be denied.  

In reaching this conclusion, the Board is aware of the 
appellant's personal belief (and the veteran's before her) 
that the veteran's lytic lesion in service related to his 
development of multiple myeloma nearly nine years later.  As 
discussed above, however, when the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  The Board does not doubt the 
sincerity of the belief in the validity of the contentions 
expressed, but the burden of presenting evidence of a well-
grounded claim is not met by merely by presenting the 
veteran's or the appellant's own testimony because, as a lay 
persons, they are not competent to offer medical opinions.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu, supra; 
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit, supra.  

B.  Cause of Death

A claim for service connection for cause of death, like a 
claim for service connection for disability by a living 
veteran, must be well grounded.  Johnson v. Brown, 8 Vet.App. 
423, 426 (1995).  As outlined above, to be well grounded, 
there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); 
(2) the incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); and (3) a nexus (that is, 
a connection or link) between the in-service injury or 
aggravation and the current disability.  See Elkins, Caluza, 
supra.  

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die).  Carbino v. Gober, 10 Vet.App. 507, 509 
(1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999).  Nevertheless, the last two requirements must be 
supported by the evidence of record in order to well ground 
the claim.  Ramey v. Brown, 9 Vet.App. 40, 46 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  Service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

As concluded above, a well-grounded claim has not been 
presented to establish service connection for multiple 
myeloma on either a direct, or a presumptive, basis, for 
accrued benefits purposes.  The veteran's death certificate 
indicates that he died of cardiopulmonary arrest, due to 
severe anemia, due to multiple myeloma.  For the same reasons 
articulated above with respect to the appellant's claim for 
disability compensation as accrued benefits, the Board finds 
that the claim of service connection for the cause of the 
veteran's death has not been well grounded.  The appellant 
has not presented any medical evidence showing that the 
veteran's multiple myeloma was manifested in service or 
within one year of his discharge, or was otherwise related to 
his military service in any way.  As a result, there is no 
plausible basis for concluding that a service-connected 
disability caused, or contributed materially to cause the 
veteran's death.  See 38 C.F.R. § 3.312.

Therefore, although we are very sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to support a well-grounded claim of service 
connection for the cause of the veteran's death.  
Accordingly, the claim must be denied.  

C.  Independent Medical Opinion

The Board further notes that, in a May 1995 statement in 
support of this appeal, the appellant's service 
representative requested that an opinion be requested from an 
independent medical expert (IME), asserting that the issues 
on appeal involve sufficient complexity to warrant such 
action.  While the law does authorize the procurement of an 
advisory medical opinion from one or more medical experts who 
are not VA employees when warranted by the medical complexity 
or controversy involved in a pending claim, see 38 U.S.C.A. 
§§ 5109, 7109; 38 C.F.R. §§ 3.328, 20.901, the necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  Bielby v. Brown, 7 Vet.App. 260, 269 (1994); see also 
Winsett v. West, 11 Vet.App. 420, 426 (1998).  We discern no 
basis to warrant referral to an IME in the present matter.  
In fact, as the appellant's claims are not well grounded, the 
evidence of record cannot be said to present a question of 
medical complexity or controversy warranting such a step.


ORDER

Service connection for multiple sclerosis, for the purpose of 
accrued benefits, is denied.  

Service connection for the cause of the veteran's death is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

